Citation Nr: 1228995	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD; or alternatively, as secondary to service-connected Type II diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected tinea versicolor.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) (excluding a period of temporary total rating because of hospitalization over 21 days, from August 15, 2006 to November 30, 2006).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision and a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  These decisions, in pertinent, part denied service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus; continued a 10 percent evaluation for service-connected tinea versicolor; and denied the assignment of a TDIU rating.  

The Veteran provided testimony at a May 2004 hearing before a Decision Review Officer (DRO) at the Hartford, Connecticut RO.  A transcript of the hearing is associated with the claims file.  

These matters were the subject of Board decision/remands dated in September 2006 and March 2009.  

In a November 2007 rating decision issued in December 2007, the Appeals Management Center (AMC) granted an increased evaluation of 30 percent for service-connected tinea versicolor, effective April 12, 2007.  In a July 2009 rating decision issued in August 2009, the AMC implemented the March 2009 Board decision, which granted an earlier effective date for the assignment of the 30 percent evaluation to April 11, 2002.  

As the increased evaluation of 30 percent for service-connected tinea versicolor did not constitute a full grant of the benefit sought, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

After the issuance of an August 2011 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence for consideration.  Although this material has not been reviewed by the RO/AMC, the Board notes that it is pertinent only to the claim being remanded and, as such, there is no need to request a waiver from the Veteran or to return the claims file to the RO/AMC in order to for the Board to adjudicate the remaining issues herein discussed.  See 38 C.F.R. § 20.1304(c) (2011).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

While the Board regrets the further delay that another remand of this case will cause, the record pertaining to the claim for a TDIU rating is not ready for appellate review because the Board's remand directives have not been completed by the RO/AMC.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  

Further, there appears to be outstanding private treatment records not yet associated with the claims file pertinent to the claim for an evaluation in excess of 30 percent for service-connected tinea versicolor.  Hence, both of these issues are again REMANDED to the RO via the AMC.  



FINDINGS OF FACT

1. The Veteran has not made credible lay assertions regarding continuity of symptomatology indicative of hypertension since service, and he is not competent to relate his hypertension to either his service, his service-connected PTSD or his service-connected Type II diabetes mellitus.  

2. There is no credible evidence of treatment for hypertension in service or within one year after the Veteran's discharge from service.  

3.  The opinion of the July 2011 VA examiner is competent medical evidence.  

4. The Veteran has not been shown to have hypertension that manifested in service or within one year thereafter, or that is causally or etiologically related to his military service, or to a service-connected disability.  


CONCLUSION OF LAW

The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that the Veteran's hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not secondary to service-connected PTSD and/or service-connected type II diabetes mellitus on the basis of proximate cause or aggravation.  Accordingly, service connection for hypertension will be denied.  

The Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In April 2002, May 2004, December 2004, August 2005, October 2006, July 2007, April 2009, August 2009 and September 2009 VCAA notice letters the RO/AMC informed the Veteran as to the information and evidence required to substantiate his claim.  The RO/AMC further notified the Veteran of the information and evidence that he had to submit, and the information and evidence VA would obtain or assist him in obtaining, as well as the criteria for the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the issue on appeal in April 2002.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The October 2006, April 2009 and August 2009 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The claim was then readjudicated in the November 2007 and August 2011 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  
 
With regard to the duty to assist, the claims file contains VA and private treatment records, and reports of VA examinations and accompanying addenda.  The Veteran has been afforded a DRO hearing, the transcript of which has been associated with the claims file, and he has provided various lay statements in support of his claim.  He has been afforded VA examinations in connection with his current claim for service connection in April 2002, April 2007 and June 2011.  The June 2011 VA examination is adequate for purposes of adjudication of the Veteran's claim as it contains all required examination findings and clear and sufficient reasoning for the diagnosis rendered, as well as nexus opinions addressing the various theories of entitlement upon which the claim may be granted.  

With respect to this claim, the RO/AMC has substantially complied with the Board's March 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The AMC has obtained outstanding private and VA treatment records, and has scheduled the Veteran for a VA examination for the purposes of determining the nature and etiology of the claimed hypertension.  

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of the VCAA have been satisfied and the appellant has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service Connection-Hypertension, to include as secondary to service-connected PTSD; or alternatively, as secondary to service-connected Type II diabetes mellitus

The Veteran has provided testimony that dates the onset of his hypertension to the time of his military service in from 1965 to 1967.  He has also indicated that his hypertension is aggravated by his service-connected Type II diabetes mellitus, and may also be aggravated by his service-connected PTSD.  In support of this assertion, he has submitted lay statements from his pastor and former supervisor that generally discuss his "escalating failure of health" and "illness," as well as medical treatise evidence, to include an article entitled Hypertension in the War Veteran.  

In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the Court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496.  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases are chronic, per se, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension is a chronic disease that is subject to presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence or allegation of treatment for hypertension documented in service or credible evidence of treatment for hypertension within one year after the Veteran's discharge from service.  The record shows that he was first diagnosed with hypertension in 1996.  Although he has reported that he has consistently experienced high blood pressure problems since leaving the service, and that he was first told he had high blood pressure in the 1970's and was first treated for it in 1989, there is no objective evidence that the Veteran had hypertension within one year of leaving the military in November 1967.  As discussed below, on VA examination in April 2002, he reported that he first underwent treatment for his hypertension in approximately 1987, and the clinical record fails to show that he was treated for hypertension prior to that date.  Also, he did not file his claim for service connection for hypertension until April 2002, approximately 35 years after his separation from service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Hence, presumptive service connection is not warranted.  Id.  

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran has been diagnosed with hypertension and is currently service-connected for Type II diabetes mellitus and for PTSD, which satisfies the first and second elements of a claim for secondary service connection.  Wallin, 11 Vet. App. at 512.  However, the third element, a nexus between the two conditions, is not satisfied.  

An April 2002 VA general examination report reflects findings of hypertension for the last 10 to 15 years.  Another examination report, dated that month, reveals a diagnosis of chronic hypertension.  An addendum, provided later that month includes an opinion that hypertension, especially if diagnosed several years after diagnosis of Type II diabetes mellitus, is as likely as not due to Type II diabetes mellitus.  However, the examiner commented that he usually specified if he did not think the two were related (i.e., if they were diagnosed within a year or so from each other and the Type II diabetes mellitus was tightly controlled).  

The Board accords the April 2002 VA examiner's opinion little probative weight because, though the examiner is deemed competent and credible to provide an opinion as to the etiology of the Veteran's hypertension, this opinion contradicts the clinical record and appears to be a general opinion as to whether or not hypertension and Type II diabetes mellitus may be related to each other, and not as to whether or not the Veteran's hypertension is related to his Type II diabetes mellitus.  The Board notes that the clinical record shows that the Veteran's Type II diabetes mellitus was diagnosed many years after his diagnosis of hypertension.  

However, the April 2002 VA general examination report retains a modicum of probative value as to the date of onset of the Veteran's hypertension, as the examination report was generated with a view towards ascertaining his then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  This report further serves to refute the credibility of the Veteran in reporting that he suffered from hypertension since his service, and was treated for hypertension since the 1970's.  

A June 2002 private medical opinion from the Veteran's internist shows that the Veteran has complained of headache and lightheadedness, and has a history of hypertension.  The physician noted that the complaints were consistent with a defined medical condition, and concluded that the complaints were consistent with Agent Orange exposure.  The Veteran is presumed to have been exposed to herbicides during his Vietnam service; however, hypertension is not one of the diseases listed at 38 C.F.R. § 3.309(e) that are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  

The Board accords the June 2002 private medical opinion no probative value.  The competency of the private internist as an authority on disorders associated with Agent Orange is questionable at best, and is not supported by any supplemental evidence, such as credentials or citations or reference made to medical treatises, that could serve to bolster the competency of the opinion.  Also, the opinion fails to show that the private internist had the opportunity to review the Veteran's claims file or that he was privy to the relevant facts of the case.  The Court has held that a physician's review of the claims file is not the determinative factor is assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted that a physician should have information regarding relevant case facts.  

Apart from acknowledging the Veteran was exposed to Agent Orange during his military service, the private opinion failed to discuss the history of the Veteran's hypertension in any detail, and merely acknowledged that he complained of and was eventually diagnosed with hypertension.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  A medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

On VA hypertension examination in April 2007, the Veteran reported that since his military service he has been diagnosed with hypertension, and that at the time of his diagnosis he experienced symptoms of blurred vision and dizziness, which resolved after he began to take antihypertensives.  He was diagnosed with hypertension that was overall under good control despite PTSD and uncontrolled Type II diabetes mellitus.  The examiner opined that any variations in the Veteran's blood pressure were more likely related to increased weight and more recently chronic use of nonsteroidal anti-inflammatory drugs.  The examiner concluded there was "no evidence in the medical literature to support aggravation of chronic hypertension by PTSD."  The Board finds this opinion to be inadequate as it fails to consider the relationship between the service-connected Type II diabetes mellitus and the hypertension.  However, the Board accords the opinion, as pertains to the likely etiology of the chronic hypertension as it relates to service and to service-connected PTSD, a greater degree of probative value.  The opinion is based on a review of the medical evidence of record and is supported by a sound rationale.  

In June 2011 the Veteran underwent a VA cardiology examination conducted by a VA cardiologist.  The cardiologist noted that the Veteran had been diagnosed with hypertension, obstructive sleep apnea, hyperlipidemia, obesity and PTSD.  The Veteran denied a cardiac history and reported being diagnosed with hypertension not long after being out of service, sometime in the 1970's.  The Veteran recalled being initially treated with blood pressure medications at that time, and remembered taking Atenolol for years, but denied ever having issues with hypertension being difficult to control.  He also indicated that his Lisinopril was recently reduced, and that he had been adhering to a healthier diet for more than a year, where he consumes fewer calories, less salt, more fruits and more vegetables.  He has increased his exercise routine and his lost some weight.  

The Veteran was diagnosed with essential hypertension, optimally controlled on low doses of beta-blockers, diuretic and angiotensin-converting enzyme inhibitors.  The cardiologist noted that the Veteran's major risk factors for hypertension include obesity, long-standing obstructive sleep apnea, and his race.  The cardiologist explained that while there is a documented association between anxiety/stress and elevated blood pressure, evidence for a causal role for PTSD in chronic essential hypertension is lacking.  The cardiologist opined that the Veteran's hypertension was not caused or aggravated by PTSD or Type II diabetes mellitus.  The cardiologist based this opinion on the fact that the Veteran's blood pressure was normal during his time in service, the existence of other well known risk factors for hypertension such as obesity, obstructive sleep apnea, and race, and that the Veteran's blood pressure was so well-controlled for many years, even during an in-patient psychiatric admission for PTSD exacerbation in 2006.  The cardiologist noted that the Veteran's blood pressure was also well-controlled prior to beginning treatment for PTSD in 2004.  The cardiologist indicated that the Veteran had his anti-hypertension medication doses lowered with continued good blood pressure control in the context of some weight loss and increased physical activity, illustrating the importance of these factors in his blood pressure control.  

The cardiologist discussed the relationship between Type II diabetes mellitus and hypertension, and opined that Type II diabetes mellitus is not a major risk factor or cause for hypertension, although they are often associated as both are seen more commonly in obese patients and in those with family history.  The cardiologist noted that the Veteran's diagnosis of hypertension preceded his diagnosis of diabetes by many years.  

The cardiologist reviewed the medical treatise articles submitted by the Veteran and opined that while these studies and editorials demonstrate an association between anxiety and hypertension, they are not sufficient evidence to establish causation.  Although episodes of anxiety and stress can raise one's blood pressure transiently, the cardiologist believed that patients with anxiety and other forms of mental illness are more likely to smoke, drink alcohol, be physically inactive, etc., and that these factors more commonly contribute to chronic hypertension.  

The cardiologist also reviewed the April 2007 VA examiner's opinion that "any variations in blood pressure are more likely related to increased rate, and more recently chronic use of nonsteroidal anti-inflammatory drugs, and agreed with the April 2007 examiner's opinion.  The cardiologist expounded on the April 2007 opinion, adding that variations in dietary sodium intake were also likely contributing to variations in the Veteran's blood pressure.  The cardiologist explained that overall there have not been clinically relevant fluctuations in the Veteran's blood pressure readings over many years, and they have been for the most part within normal limits.  

The only medical opinion of record that provides both clear conclusions and reasoned medical explanations is that of the June 2011 VA cardiologist.  As noted, the VA cardiologist reviewed the claims file, including service and post-service medical records, and interviewed and examined the Veteran.  On this evidentiary basis, the cardiologist concluded that current hypertension was not directly related to service or worsened or aggravated by service or by service-connected disability.  The Board accords this opinion the greatest probative value.  

Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  

Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for hypertension.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

With regard to lay evidence, the Veteran is competent to report certain symptoms of hypertension.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  As noted, however, the tracing of a disorder to one more events years earlier, without competent evidence of continuity, requires competent medical opinion.  In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his hypertension, which is a disorder requiring objective medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Accordingly, the preponderance of the evidence is against the Veteran's claim for hypertension on either a direct, presumptive, or secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.  


REMAND

To ensure compliance with due process requirements and duty to assist requirements, the Board presently remands the Veteran's claims for an increased rating and for a TDIU rating for further development.  

The central inquiry before the Board is what effect, if any, does the Veteran's service-connected disabilities-primarily his PTSD-have on his ability to engage in substantially gainful employment?  

It also appears that an attempt must be made to obtain outstanding private treatment records pertaining to the service-connected skin disability and associate them with the claims file.  As the pending claim for TDIU is "inextricably intertwined " with the claim for entitlement to an increased rating, inasmuch as the assigned ratings may impact the adjudication of the TDIU claim, the Board finds that development pertaining to the service-connected skin disability should be undertaken first.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

With respect to the request for an increased evaluation for the service-connected skin disability, in July 2011 the Veteran underwent a VA dermatology examination.  The examiner provided several addendum opinions along with the initial report.  In an addendum opinion dated July 26, 2011, the examiner referenced an April 2007 VA examination report, in which the examiner noted previous treatment for tinea versicolor by a private dermatologist.  The Board must remand the claim in compliance with the duty to assist to attempt to obtain these potentially pertinent treatment notes.  

If and only if any outstanding treatment records are associated with the claims file, the RO/AMC must return the claims file to the July 2011 examiner pursuant to 38 C.F.R. § 4.2  for a clarifying opinion.  

During the course of this appeal, in September 2008, VA revised the criteria for rating skin disabilities, which include dermatitis or eczema, and in January 2012, corrected the revision.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 77 Fed. Reg. 2,910 (Jan. 20, 2012).  Both the revision and correction apply to claims received on or after October 23, 2008 and are thus not applicable in this case.  In any event, the correction references scars only and, as explained below, in this particular case, the criteria for rating scars are not pertinent.  

With respect to the TDIU claim, in the body of the March 2009 Board remand the Board instructed the RO/AMC to schedule the Veteran for a social and industrial survey to assess the effect, if any, of his service-connected disabilities-primarily his PTSD-has on his ability to engage in substantially gainful employment.  In the remand directives, the Board indicated that the RO/AMC should undertake any further development deemed warranted by the record.  

The claims file reflects that the requested evaluation did not take place, yet the record still shows that there is conflicting evidence as to whether the Veteran is unable to secure and maintain gainful employment (physical or sedentary) in light of his service-connected disabilities.  The vocational rehabilitation file show that, at times, the Veteran was deemed unemployable by the RO at various times in 2007, and that he was denied the Vocational Rehabilitation and Employment services that he requested because it was determined that the attainment of a vocational goal was not feasible.  Also, a May 2007 VA psychiatric nursing progress note reflects an opinion that the Veteran's psychiatric disability prevents him from participating in the world of work due to his inability to handle stress and his low tolerance for frustration.  However, a March 2008 Rehabilitation Closure Statement, indicates that the Veteran successfully completed 15 hours of computer training, including learning a simplified way to navigate the internet and how to use voice recognition software to further his writing hobby, through VA's vocation rehabilitation program.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As no such opinion has yet been obtained, a social and industrial survey to assess the effect, if any, of the Veteran's service-connected disabilities-primarily his PTSD-has on his ability to engage in substantially gainful employment must be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain whether the Veteran has any further relevant medical or factual evidence pertaining to his current level of employability that is not currently of record.  The RO/AMC must specifically request that the Veteran provide information as to the private dermatologist referenced in the April 2007 VA examination report and the July 26, 2011 VA dermatology addendum opinion.  The Veteran will be provided authorizations for release of any information, and the RO/AMC will secure any identified records.  

2. IF AND ONLY IF ANY OUTSTANDING PRIVATE TREATMENT RECORDS PERTINENT TO THE SERVICE-CONNECTED TINEA VERSICOLOR ARE ASSOCIATED WITH THE CLAIMS FILE, the RO/AMC must return the Veteran's claims file to the July 2011 VA examiner pursuant to 38 C.F.R. § 4.2 for clarifying opinion.  If the July 2011 examiner is not available, the RO/AMC must provide the claims file to another dermatologist to render the requested medical opinions.  

The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review and the resulting report must indicate that pertinent evidence was reviewed.  

b. If the examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination.  

c. After REVIEWING THE CLAIMS FILE, the examiner must provide clarifying medical opinions.  Specifically:

d. The examiner must identify the manifestations of the Veteran's tinea versicolor and distinguish them from any other skin disorder found to be present.  

e. The examiner must identify all areas of the body affected by the Veteran's tinea versicolor and report the percentage of the entire body affected, as well as the percentage of the exposed area of the body affected.  

f. The examiner is requested to answer the following questions upon evaluation of the tinea versicolor:

(1) Does the tinea versicolor affect more than 40 percent of the entire body or more than 40 percent of exposed areas?

(2) Has the tinea versicolor required constant or near-constant systemic therapy such as corticosteroids or other immune-suppressive drugs, during the prior 12-month period? 

(3) Has the tinea versicolor caused visible or palpable tissue loss and either gross distortion of asymmetry of one, two, three or more features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips)?

(4) If the tinea versicolor affects the Veteran's head face or or neck, the examiner must also report on the following: 

(i) Whether or not the tinea versicolor is associated with attachment to or damage to any underlying structures;  

(ii) Whether or not there is visible palpable tissue loss; 

(iii) Whether or not the surface contour of the affected area(s) is elevated or depressed on palpation; 

(iv) Whether or not the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); 

(v) Whether or not the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); 

(vi) Whether or not there is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); 

(vii) Whether or not the skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters); 

(viii) Whether or not there is a scar 5 or more inches (13 or more centimeters) in length; and/or,

(ix) Whether or not there is a scar at least one-quarter inch (0.6 centimeters) wide at widest part.  

(5) If the Veteran's tinea versicolor affects areas other than his head face or neck, the examiner must report, whether or not there is underlying soft tissue damage or whether or not there is underlying soft tissue damage or whether or not the tinea versicolor causes limited motion.  

(6) If there is underlying soft tissue damage or associated limitation of motion, the examiner must report the size of the affected area or areas, e.g., an area or areas exceeding 144 square inches (929 square centimeters); or , an area or areas exceeding 72 square inches (465 square centimeters).  

The opinions provided must be reconciled with the VA examinations and addenda of record, including the March 2005, April 2007, and July 2011 VA examination reports and addenda.  

3. Next, the RO/AMC must arrange for the Veteran to undergo appropriate VA examination(s) by qualified examiners, including psychiatric, digestive disorders and skin, to determine the impact of his service-connected disabilities on his ability to maintain gainful employment.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) must include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays) and studies must be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings must be reported in detail.  

The examiner(s) is (are) requested to answer the following:  

Whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities, namely, PTSD, tinea versicolor, Type II diabetes mellitus and erectile dysfunction associated with Type II diabetes mellitus, either alone or in the aggregate, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

The examiner(s) must clearly outline the rationale for any opinion or conclusion expressed and all clinical findings must be reported in detail.  If any requested medical opinion cannot be given, the examiner(s) must state the reason(s) why.  

4. THE RO/AMC MUST REVIEW THE CLAIMS FILE AND ENSURE THAT ALL OF THE FOREGOING DEVELOPMENT ACTIONS HAVE BEEN CONDUCTED AND COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION IS TO BE IMPLEMENTED.  

5. The RO/AMC must consider all of the evidence of record and re-adjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran must be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for a response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


